Citation Nr: 0311738	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds.

2.  Entitlement to service connection for residuals of 
frostbite.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney 



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to April 
1952.

By a March 1998 RO decision, the veteran's claims of service 
connection for shrapnel wounds and residuals of frostbite 
were denied.  The veteran appealed this decision to the Board 
of Veterans' Appeals (Board).  In a May 2000 decision, the 
Board denied the veteran's claims.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a March 2001 Order, the Court vacated the 
Board's May 2000 decision and remanded the matter for 
readjudication.  In August 2002, the Board directed that 
evidentiary development be completed on the claim.  


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

There is no indication that the veteran has ever been 
provided with a VCAA letter that is specific to his claims.  
Therefore, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  

In addition, in 2002 the veteran was scheduled for a VA 
examination at the Board's request.  The purpose of this 
examination was to determine whether or not he had any 
residuals of frostbite of the feet or shell fragment wounds 
of the knees.  He did not, however, report for this 
examination.  Pursuant to 38 C.F.R. § 3.655, when the 
claimant without good cause fails to report for examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See Letter from the Board to the veteran, dated November 29, 
2002.  This remand serves as notification to the veteran that 
this regulation is applicable to his claim.

Finally, potentially relevant records have not bee obtained 
in this case, as set forth below.  These records should be 
obtained on remand.

This case is REMANDED for the following reasons:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for residuals of 
frostbite of the feet or shrapnel wounds 
to the knees since his separation from 
service.  Obtain records from each health 
care provider he identifies.  
3.  Make arrangements to obtain any 
relevant outstanding treatment records of 
the veteran from the VA facility in 
Ashville, North Carolina, showing 
treatment for residuals of frostbite of 
the feet or shrapnel wounds to the knees.

4.  Make the necessary arrangements to obtain 
a copy of any Social Security Administration 
(SSA) decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that were 
used in considering the veteran's claim for 
disability benefits, including any reports of 
subsequent examinations or treatment.

5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
attorney should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and 3.655 
(2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


